Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-8, the prior art of record fails to disclose alone or in combination:
wherein the carrying jet mechanism includes a drive nozzle having a drive air flow introduction port at a base end thereof and a drive air jet port at a fore end thereof, and a diffuser disposed in front of the drive nozzle with an ambient air suction gap interposed therebetween, the drive nozzle and the diffuser arranged along a drive nozzle axis, the drive nozzle axis disposed to be separated from and in parallel with the discharge needle axis, a carrying air flow hole having a larger diameter than the drive air jet port is formed inside the diffuser to be coaxial with the drive air jet port, and a carrying air jet port from which the carrying air is jetted out is formed at a fore end of the carrying air flow hole, 
in combination with the additional elements of claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571)272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEVIN H SPRENGER/
Examiner, Art Unit 2838                                                                                                                                                                                                        
/FRED E FINCH III/Primary Examiner, Art Unit 2838